MEMORANDUM **
Guadalupe Violeta Colmenares-Venegas seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying her application for cancellation of removal. We deny the petition for review.
Colmenares-Venegas’s due process claims related to the adequacy of the rec*686ord are unavailing because she has failed to demonstrate how additional hearing transcripts would have affected the outcome of the proceedings. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000) (requiring prejudice to prevail on a due process challenge).
Colmenares-Venegas’s contentions regarding the propriety of the Notice to Appear are also unavailing. See Kohli v. Gonzales, 473 F.3d 1061, 1067-70 (9th Cir. 2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.